DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 37 and 41 in the paper of 10/13/2021, is acknowledged.  Applicants' arguments filed on 10/13/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-18, 37-46 are still at issue and are present for examination.
Election/Restrictions
Applicant's election with traverse of Group II, claims 37-43, drawn to a composition comprising a Class 2 Cas protein, in the paper of 5/28/2021, is acknowledged.  
Claims 1-18, 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the 
The information disclosure statements filed on 10/13/2021 is acknowledged and those references listed on have been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-43 are rejected under 35 U.S.C. 101 because theclaimed invention is directed to non-statutory subject matter. 
Newly amended claims 37-43 are directed to an engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc.,106 USPQ2d 1972 (June 13, 2013). Even though applicants claim a “engineered or non-naturally occurring composition” this is insufficient to overcome the rejection because the claimed compositions are directed to naturally occurring Class 2 Type V-U Cas protein and a heterologous guide sequence (see below rejection under 35 U.S.C. 112(b)).
Applicants traverse the rejection on the basis that the rejection does not apply to the claims as presently presented. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection of claim 37 (claims 38-43 dependent from) as being indefinite in the recitation a “RuvC-like domain” is withdrawn based upon applicants deletion of the recitation.  
The rejection of claim 37 based on the recitation “wherein the Cas protein comprises a RuvC-like nuclease domain and is not a Cas9, a Cpf1, a C2c1, a C2c2, a C2c3, or a C2c6” is withdrawn based upon the deletion of the recitation.
Newly amended claim 37 is indefinite in the recitation “a Class 2, Type V-U Cas protein” as it is confusing and unclear as to what a Class 2, Type V-U Cas protein is and how it is different from other Cas proteins.  Applicant’s specification only states two 
Newly amended claim 37 is indefinite in the recitation “a heterologous guide sequence” as it is confusing and unclear as to what a heterologous guide sequence is.  Applicant’s newly amended element of a “heterologous guide sequence” is confusing and unclear in the context of the claims.  Applicant’s specification only has two references to “heterologous” and each is to a nucleic acid linked to a heterologous promoter.  By the very nature of the relationship between the Cas protein and its guide sequence, every guide sequence is considered to comprise a “heterologous guide sequence”.  Thus applicant’s specific amendment requiring “a heterologous guide sequence” is confusing, unclear and thus indefinite.  For the purpose of advancing prosecution “a heterologous guide sequence” is interpreted as “a guide sequence”.
Appropriate comment/amendment is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Claims 37-43 are directed to all possible engineered or non-naturally occurring compositions comprising a Class 2, Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein (see also above rejection under 35 U.S.C. 112(b)).  The specification fails to describe sufficient representative species of these compositions comprising a Class 2 Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein.  Given this lack of sufficient representative species of compositions comprising a Class 2 Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein, applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
www.uspto.gov.

Claims 37-43 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions comprising a nuclease comprising the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any possible engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Claims 37-43 are so broad as to encompass engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein (see also above rejection under 35 U.S.C. 112(b)) broadly encompassed by the claims.  The 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly any engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a heterologous guide sequence capable of forming a complex with the Type V-U Cas protein.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those compositions comprising the specified Class 2 Cas protein having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).



Claim Rejections - 35 USC § 102

The rejection of claim(s) 37, 39, 40, 42, 43 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (U.S. 9,512,446) is withdrawn based upon applicants amendment of the claims in the paper of 10/13/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/8/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652